DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of all prior-filed applications fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  To qualify as a CIP and be afforded a priority date, the prior-filed application must provide full 112(1) support for at least one claim.  The examiner was unable to find such support in US 9,174,066; 8,874,227; 61/488,208; 8,874,205; or 61/451,259.  If Applicant agrees, the examiner respectfully requests amendment of the first paragraph of the disclosure that no such priority is claimed.  If Applicant disagrees, the examiner respectfully requests citation in the prior applications to support at least claim 1.  The examiner is currently applying a priority date of 12/30/2012 for prior art purposes.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-3, 10, 12, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gilbert (US 2004/0088036, hereinafter “Gilbert”).

In regards to claim 3, the energy source includes a battery and signal generator (Figs. 11 and 12; pars. 0091, 0154).
In regards to claim 12, the device is for treatment (par. 0090) of functional dyspepsia (par. 0119).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 8-11, 12, 14, 15, 17, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feler et al. (US 2010/0286553, hereinafter “Feler”) in view of Gilbert.
In regards to claim 1, Feler discloses a housing (Fig. 2b, element 216) including an interface (212) and an electrode (214), wherein the interface is configured to contact an outer skin surface of a patient Fig. 2b); an energy source coupled to the electrode (230), wherein the energy source is configured to generate an electric current at the electrode and to transmit stimulation from the electrode through the interface and the outer skin surface to a selected nerve fiber within the patient as the interface contacts the outer skin surface (Fig. 2b), wherein the electric current is configured to modulate the selected nerve fiber to at least one of treat or prevent at least one of gastroparesis, functional dyspepsia, or ileus in the patient (par. 0030).  Feler does not expressly disclose that the energy source is configured to transmit electric current from the electrode through the interface to the patient’s skin.  However, Gilbert teaches a neural stimulation system comprising an energy source that is configured to transmit electric current from the electrode through the interface to the patient’s skin (pars. 0090-91) to provide the predictable results of avoiding current loss and saving power (pars. 0088, 0168, 0169).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Feler by transmitting electric current from the electrode through a conductive 
In regards to claims 2, 3, 10, and 20, Feler as modified above discloses the essential features of the claimed invention except for a housing that also contains the energy source including a battery and signal generator.  However, Gilbert teaches a neural stimulation system with a housing that includes the power source including a battery and signal generator (par. 0091) to provide the predictable results of a self-contained stimulation system that can be easily applied to a patient (pars. 0091 and 0167).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Feler by providing a housing that includes the power source including a battery and signal generator to provide the predictable results of a self-contained stimulation system that can be easily applied to a patient.
In regards to claims 4 and 17, the nerve fiber is associated with a vagus nerve of a subject (abstract).
In regards to claims 8 and 9, the modified invention of Feler activates the vagus nerve, and so the examiner is considering these biological effects caused by vagal nerve activation to be necessarily present.
In regards to claims 11 and 14, the stimulation is to treat or prevent gastroparesis (par. 0030).
In regards to claims 12 and 15, Feler discloses the essential features of the claimed invention including preventing or treating a variety of gastrointestinal diseases (par. 0030), but does not expressly disclose one of those diseases is dyspepsia.  However, Gilbert teaches that it is known that dyspepsia can be treated via neural stimulation (par. 0119) to provide the predictable results of alleviating the patient from the harmful effects of this condition.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this invention to modify Feler by using the .

Claims 5-7, 13, 16, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feler and Gilbert, and further in view of Simon et al. (US 2011/0152967, hereinafter “Simon”).  
In regards to claims 5-7, 18, and 19, Feler discloses the essential features of the claimed invention, including transcutaneous capture of the vagus nerve to treat gastroparesis, but does not expressly disclose a waveform having a pulse burst frequency of 1-100 Hz containing pulses, each having about 200-400 microseconds duration.  However, Simon teaches providing a waveform having a pulse burst frequency of 1-100 Hz containing pulses, each having about 200-400 microseconds duration (pars. 0034-35, 0119) to provide the predictable results of effectively and efficiently stimulating the vagus nerve; and it is further well known in the art to adjust stimulation parameters to “fit” a stimulation device to a particular patient’s anatomy, physiology, and device location.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Feler by providing the claimed stimulation parameters to provide the predictable result of effectively and efficiently stimulating the vagus nerve and “fitting” the device to the patient.
In regards to claims 13 and 16, Feler discloses the essential features of the claimed invention including preventing or treating a variety of gastrointestinal diseases (par. 0030), but does not expressly disclose one of those diseases is ileus.  However, Simon teaches that it is known that ileus can be treated via vagal neural stimulation (par. 0210) to provide the predictable results of alleviating the patient from the harmful effects of this condition.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this invention to modify Feler by using the device to treat ileus to provide the predictable results of alleviating the patient from the harmful effects of this condition.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/599,285 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application are narrower than (i.e., “anticipate”) the claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kraus et al. (US 2007/0250145) is another example of an external vagus nerve stimulator in a unitary housing.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688.  The examiner can normally be reached on M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792